PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/780,953
Filing Date: 1 Jun 2018
Appellant(s): Leonardi et al.



__________________
Patrick M. Torre
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed April 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated August 14, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (U.S. Patent Application Pub. No. 2004/0266852), in view of Filippini et al. (U.S. Patent Application Pub. No. 2011/0318427) and Faust (New York Times [online]; 1982).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
The rejection of claims 6 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(2) Response to Argument
Appellant's arguments in the Appeal Brief filed April 8, 2021 have been fully considered but they are not found persuasive:
i) Appellant contends that “the instant claims are directed to synergistic combinations of metal complexes and particular fatty acid derivatives”, that Coleman…states without evidentiary support that those compounds function synergistically” and “Filippini…states without evidentiary support that its ternary compositions function synergistically”, but, alas, “the Appellant does not accept the proposition that the disclosed combinations of Coleman and Filippini act synergistically” since “the references provide no evidence of such”, that Appellant provides evidence of the “surprising synergy between the metal compounds and the fatty acid compounds”, that “the skilled artisan is provided no reasonable expectation of success in arriving at the…claimed synergistic combinations” since “at best, the skilled artisan might have some expectation of an additive effect of metal and fatty acid/fatty acid derivative from reading the disclosures of Coleman, Filippini, and Faust”, and “at best the art gives the skilled artisan an unrestricted invitation to experiment with little if any guidance", whereas “clearly the Appellant’s claim to synergistic combinations and supporting evidence overcomes the obviousness rejection” and “the only motivation for the Examiner’s advocated combination of reference teachings appears to be the Appellant’s specification” and “reliance on improper hindsight reconstruction”.
The Examiner, however, would like to point out the following:
1. First, it is noted that Appellant’s elected species of “metal compound” is copper salicylate, and Appellant’s elected species of “fatty acid compound” is potassium oleate. It is further noted that copper salicylate is a C1-C12 organic acid (i.e. specifically a C7 organic acid copper salt) and potassium oleate is a C5-C22 fatty acid salt (specifically, a C18 fatty acid potassium salt). 
2. Coleman, the cited primary reference, not only expressly teaches a fungicide composition comprising the combination of a C1-C12 organic acid salt and a C5-C22 potent synergy (see e.g. abstract; paragraphs 0008, 0028). Moreover, Coleman expressly discloses that the C1-C12 organic acid salt can be e.g. a salt of salicylic acid (i.e. a salicylate salt), and that the C5-C22 fatty acid salt can be e.g. a salt of oleic acid (i.e. an oleate salt) (see e.g. paragraphs 0007, 0018, 0021). Hence, Coleman alone effectively teaches the combination of a salicylate salt and an oleate salt, and that this combination exhibits potent fungicidal synergy. The Filippini and Faust secondary references merely provide further motivation for employing specifically “copper salicylate” as the salicylate salt and “potassium oleate” as the oleate salt, as discussed in the prior art rejection. Coleman, however, the cited primary reference, alone teaches the combination of the salicylate salt and the oleate salt, and the potent fungicidal synergy of the combination. 
3. In view of the cited prior art, Appellant’s showing that their combination of the “metal compound”, e.g. copper salicylate, and the “fatty acid compound”, e.g. potassium oleate, exhibits fungicidal synergy is therefore not unexpected at all by any stretch of the imagination. Rather, this is precisely what anyone of ordinary skill in the art, and indeed most if not all ordinary laypersons, would fully expect from the disclosure of the cited prior art, even from the disclosure of Coleman alone. In view of Coleman’s express teaching that the combination of the salicylate salt and the oleate salt exhibits potent synergy, Appellant’s conclusion that one of ordinary skill in the art would expect, at best, an additive effect rather than synergy simply flies in the face of the express teachings of Coleman. 
arguendo, that Coleman did not expressly disclose anything at all about potent synergy, Coleman nevertheless discloses the combination of the C1-C12 organic acid salt, e.g. salicylate salt, and the C5-C22 fatty acid salt, e.g. oleate salt. Even without the express teaching of the potent synergy that does in fact exist, there would still be a very strong prima facie case of obviousness for making the claimed combination. In stark contrast to Appellant’s assertion, evidence of synergy does not control patentability. Rather, evidence of synergy is merely a secondary consideration that may have an impact in the final decision on patentability. In this case, however, even assuming, arguendo, that Coleman did not expressly disclose the potent synergy, Coleman alone discloses the combination of the C1-C12 organic acid salt and the C5-C22 fatty acid salt, and, even further to the point, specifically discloses that the C1-C12 organic acid salt can be e.g. a salicylate salt, and the C5-C22 fatty acid salt can be e.g. oleate salt, weighing the evidence of prima facie obviousness against the evidence of unexpected results, it would certainly appear that the scales would still tip, and rather decisively, in favor of prima facie obviousness. 
5. In stark contrast to Appellant’s assertion, the prior art rejection is based entirely on the cited prior art, and what the cited prior art expressly discloses and reasonably suggests to one of ordinary skill in the art, and is not the product of hindsight bias. 
ii) Appellant contends that “Coleman does not expressly or inherently disclose synergy between copper salicylate and potassium oleate, but instead discloses…different C1-C12 organic acid salts and C5-C22 fatty acid salts”, that “the skilled artisan would consider that introducing or substituting a metal compound such as copper salicylate per Filippini into an organic acid salt/fatty acid salt combination as disclosed by Coleman (or vice versa) is highly likely to interfere with such synergy”, that “synergy between combinations of compounds is never a certainty”, and that the claimed compositions provide broad spectrum antimicrobial effects while “requiring reduced amounts of metal” and “reducing the amount of metal required to provide efficacy against plant pathogens is advantageous due to the known deleterious effects of certain metals”.
The Examiner, however, would like to point out the following:
1. Again, as already noted supra, Coleman expressly discloses that the combination of a C1-C12 organic acid salt and a C5-C22 fatty acid salt exhibits potent fungicidal synergy. Coleman further expressly and unequivocally discloses, as also noted supra, that the C1-C12 organic acid salt can be e.g. a salicylate salt, and that the C5-C22 fatty acid salt can be e.g. an oleate salt. 
2. Therefore, one of ordinary skill in the art would certainly fully expect fungicidal synergy from the combination of a salicylate salt and an oleate salt. In view of the cited prior art as a whole, there can be found no reason whatsoever why this would not apply to the specific combination of copper salicylate and potassium oleate. Appellant has provided no hard and convincing evidence, or even any flimsy evidence of any kind, in support of their assertion that “introducing a metal compound such as copper salicylate per Filippini into an organic acid salt/fatty acid salt combination as disclosed in Coleman…is highly likely to interfere with such synergy”. This assertion is entirely baseless. Such an assertion is also very peculiar, given the fact that copper salicylate is a C1-C12 organic acid salt (i.e. specifically a C7 organic acid salt) as required by can be e.g. a salicylate salt. Indeed, copper salicylate is certainly without question a salicylate salt, and copper itself is well known to have potent fungicidal properties. Clearly, the copper would not interfere with fungicidal efficacy. If anything, copper would significantly add to the fungicidal effect. Appellant’s assertion becomes even more peculiar in view of Filippini, which expressly discloses copper salicylate as a chief constituent in compositions that exhibit fungicidal synergy, which is precisely what Coleman intends to achieve. 
3. Appellant’s claims are not limited to the combination of copper salicylate and potassium oleate by any stretch of the imagination. On the contrary, Appellant is expressly claiming synergy for a vast array of combinations. While it can be admitted that Appellant has demonstrated the actual existence of synergy for a handful of the claimed combinations, no actual existence of synergy has been shown for a large majority of the claimed combinations for which they assert are synergistic. This is most peculiar. While Appellant asserts that “synergy by definition is unexpected…and a claim of synergistic properties …cannot be supported by conclusory statements – evidence is required” and that “synergy between combinations of compounds is never a certainty” and may be “negatively influenced by…a multitude of other factors”, and faults Coleman for allegedly disclosing potent synergy “without providing any hard evidence”, Appellant is expressly and formally claiming the existence of synergy for a wide variety of combinations for which they have not a shred of evidence of any kind whatsoever in support of the actual existence of synergy. 
proven that synergy does exist. However, this only applies to a small fraction of the claimed combinations, not to the full scope of the claims. Since no evidence of any kind whatsoever for the actual existence of synergy has been provided for the large majority of the claimed combinations, and as Appellant firmly admonishes, “a claim of synergistic properties …cannot be supported by conclusory statements – evidence is required” since “synergy between combinations of compounds is never a certainty”, it would appear that Appellant has aptly and convincingly refuted their own grounds for patentability. 
5. As far as Appellant’s contention that their claimed composition “provides broad spectrum antimicrobial effects while requiring reduced amounts of metal”, this is merely pointing out the obvious, and merely reiterating what one of ordinary skill in the art would immediately understand from the teachings of the cited prior art. From the prior art rejection, one of ordinary skill in the art would thus arrive at a composition comprising the claimed amounts of the copper salicylate and the potassium oleate. Since the combination exhibits potent synergy, obviously less copper salicylate (i.e. copper being the “metal” that Appellant refers to) is required for a given fungicidal effect than would be the case without the synergy. Finally, Filippini expressly teaches precisely what Appellant’s asserts, that copper salicylate exhibits a surprisingly high fungicidal activity and a persistent efficacy at a lower dose thus allowing the composition to be safely employed on important cash crops (see e.g. paragraph 0009). Hence, the cited prior art clearly teaches that an efficacious fungicidal composition can be achieved requiring “less metal”.
iii) Appellant contends that “the Examiner has not pointed to any particular portion of any of the asserted art combination in support of the obviousness rejection of claims 3 and 5, or for the combination of a metal complex and C16-C20 fatty acid derivative that is at least 70% by weight potassium oleate”. 
The Examiner, however, would like to point out the following:
1. Again, as already noted, supra, the elected species of “metal compound” is copper salicylate, and the elected species of “fatty acid compound” is potassium oleate. This combination, and the synergy thereof, has clearly been fully addressed in the prior art rejection. These arguments are entirely baseless. 
2. In particular, claim 3 is covered by the “potassium” of potassium oleate, and claim 5 is covered by the “oleate” of potassium oleate. Potassium oleate, as anyone of ordinary skill in the art would immediately recognize, is the potassium salt of oleic acid.
3. Since the prior art rejection is addressing the elected species, it should be readily obvious to the Appellant that the prior art rejection is based on potassium oleate being 100% of the “fatty acid compound”, i.e. the C16-C20 fatty acid derivative. Since potassium oleate is 100% by weight of the “C16-C20 fatty acid derivative”, this covers the limitation of “at least 70% by weight potassium oleate”.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID BROWE/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617
                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.